--------------------------------------------------------------------------------

INSTRUMENT AMENDING
LYONDELL CHEMICAL COMPANY
EXECUTIVE SEVERANCE PAY PLAN


 
Lyondell Chemical Company hereby amends the Lyondell Chemical Company Executive
Severance Pay Plan (“Plan”), effective as of January 1, 2008, unless otherwise
indicated, as follows:
 
Section 4.(h) is amended and restated in its entirety to read as follows:
 
(h)           Time of Payments.       Any cash payment under this Section shall
be paid to a Participant within thirty (30) days of the Participant’s employment
termination, unless the Participant is a Key Employee.  Cash payments and
benefits to a Participant who is a Key Employee shall be made six (6) months
after that Participant’s severance from service, to the extent required by the
Act; provided, however, that this six-month delay shall apply only if the
Company is a corporation any stock in which is publicly traded on an established
securities market or otherwise.  Any Additional Gross-up Payment shall be made
by the end of the calendar year next following the calendar year in which the
Participant remits the related taxes.


The second paragraph of Section 8 is amended and restated in its entirety to
read as follows:
 
It is intended that the provisions of the Plan satisfy the requirements of the
Act and that the Plan be operated in a manner consistent with such requirements
to the extent applicable.  Therefore, the Committee may make adjustments to the
Plan and may construe the provisions of the Plan in accordance with the
requirements of the Act.  If any Plan provision would result in an additional
tax under the Act, that provision will be reformed to avoid the additional tax
and no action taken to comply with the Act shall be deemed to adversely affect a
Participant’s rights.  Without limiting this general provision, the Plan may be
amended to modify (i) the definition of “Constructive Termination for Good
Reason,” (ii) the conditions for eligibility under Section 3(c), (iii) the time
to pay or provide benefits under Section 4, and (iv) eligibility for insurance
coverage under Section 4, including retiree medical coverage, to the extent
necessary to avoid imposition of an additional tax under the Act.


IN WITNESS WHEREOF, the undersigned, being duly authorized on behalf of the
Company, has executed this Instrument on this 3rd day December, 2007.


ATTEST:
 
LYONDELL CHEMICAL COMPANY
         
BY:
      /s/  Mindy G. Davidson
 
BY:
   /s/  Dan F. Smith  
Assistant Secretary
   
Dan F. Smith
       
Chairman, President and
       
Chief Executive Officer

 
 

--------------------------------------------------------------------------------